1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     BAYVIEW LOAN SERVICING, LLC,                     Case No. 2:17-cv-01016-MMD-NJK
      substituted for Wilmington Savings Fund
7     Society, FSB per ECF No. 33 Order,                            ORDER

8                                         Plaintiff,
            v.
9
      MARTHA C. TREJO, et al.,
10
                                      Defendants.
11

12   I.    SUMMARY
13         This dispute involves a homeowners’ association (“HOA”) foreclosure sale of the
14   property located at 6039 Sun Appello Ave., Las Vegas, Nevada 89122 (the “Property”).
15   (See ECF No. 1 at 2.) Before the Court is Defendant Martha C. Trejo’s motion to set aside
16   default judgment (“Motion”). 1 (ECF No. 47.) For the reasons explained below, the Court
17   will deny the Motion.
18   II.   BACKGROUND
19         In September 2007, Trejo purchased the Property by obtaining a loan evidenced
20   by a note (“Note”) and secured by a deed of trust (“DOT”). (ECF No. 45 at 1.) Through a
21   series of assignments recorded against the Property, Plaintiff Bayview Loan Servicing,
22   LLC is now the beneficiary of the DOT and holder of the Note. (Id.) On March 1, 2009,
23   Defendant defaulted on the Note and failed to pay her HOA dues, resulting in the HOA
24   initiating foreclosure proceedings. (Id. at 2.) On January 11, 2011, Las Vegas
25   Development, LLC bought the Property at the HOA sale and sold it to Co-Defendant
26   Airmotive Investments, LLC (“Airmotive”) on February 24, 2011. (ECF No. 1 at 2, 5.)
27

28         1The   Court has reviewed Plaintiff’s response (ECF No. 48).
1           On April 4, 2017, Plaintiff’s predecessor in interest filed this action against

2    Airmotive and Trejo. (ECF No. 1.) On April 27, 2017, the Complaint and Summons were

3    personally served on Trejo (ECF No. 11), but she did not appear or otherwise respond.

4    She alleges that, as a 72-year-old Hispanic women who speaks English as a second

5    language, she relied on the advice of her friends and family “that the action only really

6    related to the current owner of the Property, [Airmotive] and the Plaintiff; not with [Trejo].”

7    (ECF No. 47 at 8.) On May 31, 2018, Chicago Title Insurance Company (“Title Company”)

8    sent Trejo a demand letter that she reimburse the company $2,026.66 for paying off the

9    HOA lien on the Property. (ECF No. 47-1.) Trejo remitted $1,000.00 to the Title Company

10   to settle the account and assumed “this payment was the same payment for which she

11   had been sued by the Plaintiff.” (ECF No. 47 at 8.)

12          On November 8, 2018, the Clerk of Court entered default against Trejo. (ECF No.

13   37.) On December 13, 2018, Plaintiff served Trejo with a motion for leave to file

14   documents under seal in support of Plaintiff’s anticipated application for default judgment.

15   (ECF No. 38.) The Court denied this motion without prejudice. (ECF No. 39.) On January

16   17, 2019, Plaintiff served Trejo its motion to file documents under seal and application for

17   default judgment against her. (ECF Nos. 40, 41.) On February 26, 2019, the Court granted

18   Plaintiff’s motion for default judgment (ECF No. 43) and entered the order on March 11,

19   2019 (ECF No. 45.) On March 13, 2019, Trejo finally appeared and filed this counseled

20   Motion. (ECF No. 47.)

21   III.   LEGAL STANDARD

22          Federal Rule of Civil Procedure Rule 60(b) provides that a court may relieve a

23   party from a final judgment only in the following circumstances: (1) mistake, inadvertence,

24   surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) the judgment

25   is void; (5) the judgment has been satisfied; or (6) any other reason justifying relief from

26   the judgment. Stewart v. Dupnik, 243 F.3d 549, 549 (9th Cir. 2000); see also De Saracho

27   v. Custom Food Mach., Inc., 206 F.3d 874, 880 (9th Cir. 2000) (noting that the district

28   court’s denial of a Rule 60(b) motion is reviewed for an abuse of discretion). A district

                                                   2
1    court has discretion to correct a judgment for mistake caused by the party, counsel, or

2    even the court. Fid. Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d 1021, 1024 (9th Cir.

3    2004); Kingvision Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999).

4           A court may find excusable neglect by applying the “good cause” standard. TCI

5    Grp. Life Ins. Plan v. Knoebber (“TCI Group”), 244 F.3d 691, 696 (9th Cir. 2001), overruled

6    on other grounds by Egelhoff v. Egelhoff ex rel. Breiner, 532 U.S. 141, 121 (2001). That

7    standard requires a court to consider the three following Falk factors: “‘(1) whether the

8    plaintiff will be prejudiced, (2) whether the defendant has a meritorious defense, and (3)

9    whether culpable conduct of the defendant led to the default.’” Brandt v. Am. Bankers Ins.

10   Co. of Fla., 653 F.3d 1108, 1111 (9th Cir. 2011) (quoting Falk v. Allen, 739 F.2d 461, 463

11   (9th Cir. 1984)). The court may refuse to set aside default if it holds any one of the three

12   factors is true. U.S. v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085,

13   1091 (9th Cir. 2010). However, “‘judgment by default is a drastic step appropriate only in

14   extreme circumstances; a case should, whenever possible, be decided on the merits.’”

15   Mesle, 615 F.3d at 1091 (quoting Falk, 739 F.2d at 463).

16   IV.    DISCUSSION

17          Trejo argues that the Court should aside default judgment because her delay was

18   the result of mistake and excusable neglect (Fed. R. Civ. P. 60(b)(1)). 2 (ECF No. 47 at

19   8.) For the reasons explained below, the Court rejects both arguments.

20          Trejo asserts she failed to answer the Complaint due to two mistakes: (1) she

21   thought this action only related to Airmotive, not her; and (2) she thought that her check

22   to the Title Company would settle Plaintiff’s claims against her in this action. (Id.) Contrary

23   to Trejo’s first argument, her second argument suggests that she knew she was the target

24   of this lawsuit from the start. Furthermore, the Title Company sent Trejo a demand letter

25

26          2Trejo is precluded from asking this Court to set aside default judgment for “any
     other reason justifying relief from the judgment” (Fed. R. Civ. P. 60(b)(6)) because she is
27   already relying on Rule 60(b)(1). (ECF No. 47 at 8.) Molloy v. Wilson, 878 F.2d 313, 316
     (9th Cir. 1989) (“[C]lause (6) and the preceding clauses are mutually exclusive; a motion
28   brought under clause (6) must be for some reason other than the five reasons preceding
     it . . .”)
                                                  3
1    more than a year after the Complaint was filed, which highlights her failure to explain why

2    she did not appear in the action up until that point. Even if Trejo believed that she settled

3    Plaintiff’s claims, she was on notice that she was mistaken when Plaintiff repeatedly

4    served her with documents on December 13, 2018 (ECF No. 39) and January 17, 2019

5    (ECF Nos. 40, 41) indicating that Plaintiff was seeking default judgment against her.

6    Nevertheless, she remained absent from this case until she filed the Motion on March 13,

7    2019. (ECF No. 47.) Because there are contradictions and gaps in Trejo’s excuses, this

8    Court finds that her failure to answer the Complaint was not due to mistake.

9           Trejo asserts that her tardiness was due to excusable neglect, but Plaintiff counters

10   that she is culpable, and that her tardiness has prejudiced Plaintiff. The Court agrees with

11   Plaintiff and finds that these two Falk factors tip in favor of denying Trejo’s Motion. 3

12          “A defendant’s conduct is culpable if [she] has received actual or constructive

13   notice of the filing of the action and intentionally failed to answer.” TCI Group, 244 F.3d

14   at 697 (emphasis in original). Moreover, a defendant's conduct is culpable “where there

15   is no explanation of the default inconsistent with a devious, deliberate, willful, or bad faith

16   failure to respond.” Id. at 698. For reasons already stated above, Trejo knew that Plaintiff

17   filed this action against her, but she disregarded her obligation to answer the Complaint.

18   Even if Trejo did not have the assistance of counsel until just recently, the Ninth Circuit

19   has repeatedly determined that pro se litigants are not excused from following court rules.

20   See, e.g., King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled on other grounds

21   by Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir. 2012). Trejo has proffered no

22   valid excuse for failing to respond to the Complaint, therefore the Court finds that she is

23   culpable.

24   ///

25
            3The   Court declines to address Trejo’s argument that she has a meritorious
26   defense (ECF No. 47 at 9-10) because the Court finds that the two other Falk factors
     sufficiently support a denial of Trejo’s Motion. See Meadows v. Dominican Republic, 817
27   F.2d 517, 521 (9th Cir.1987) (Where default judgment is entered as a result of a
     defendant's culpable conduct, a court does not need to determine whether meritorious
28   defense was shown or whether the plaintiff would suffer prejudice if the judgment
     were set aside.).
                                                   4
1           Trejo’s delay has also prejudiced Plaintiff. Trejo asserts in her Motion that the HOA

2    failed to provide her with notice of the HOA foreclosure sale. (ECF No. 47 at 4.) See TGI

3    Group, 244 F.3d at 701 (“[T]he delay must result in tangible harm such as loss of evidence

4    . . .”) (citation omitted). “NRS Chapter 116 protects homeowners by requiring a foreclosing

5    HOA to provide the homeowner a 90-day notice of default, followed by a separate notice

6    of sale, before an HOA lien foreclosure sale can proceed.” U.S. Bank, Nat'l Ass'n ND v.

7    Res. Grp., LLC, 444 P.3d 442, 445 (Nev. 2019) (citing to NRS §§ 116.31162(1)(c),

8    116.311635). Failure to provide notice of sale warrants voiding the foreclosure sale. See,

9    e.g., Christiana Tr. v. SFR Invs. Pool 1, LLC, No. 2:16-cv-00684-GMN-CWH, 2018 WL

10   6603643, at *4 (D. Nev. Dec. 17, 2018) (collecting cases). “A void sale, in contrast to a

11   voidable sale, defeats the competing title of even a bona fide purchaser for value.” U.S.

12   Bank, Nat'l Ass'n ND v. Res. Grp., LLC, 444 P.3d at 448 (citation omitted). Had Plaintiff

13   known that the HOA failed to provide Trejo with a notice of foreclosure sale, Plaintiff could

14   have voided the foreclosure sale insofar as it caused the extinguishment of Plaintiff’s

15   DOT, which would have continued to encumber the Property. See Christiana Tr., 2018

16   WL 6603643, at *7. As Plaintiff contends, this information would have affected Plaintiff’s

17   settlement with Airmotive and any other related parties. (ECF No. 48 at 6.) Trejo’s failure

18   to participate in this action has hindered Plaintiff’s ability to pursue its claim against

19   Airmotive, and therefore prejudiced Plaintiff. See TCI Group, 244 F.3d at 701 (holding

20   that the standard for finding prejudice is whether “[plaintiff’s] ability to pursue his claim will

21   be hindered”).

22          In sum, the Court finds that the two foregoing Falk factors tip in favor of denying

23   Trejo’s Motion.

24   V.     CONCLUSION

25          The Court notes that the parties made several arguments and cited to several

26   cases not discussed above. The Court has reviewed these arguments and cases and

27   determines that they do not warrant discussion as they do not affect the outcome of the

28   Motion.

                                                     5
1          It is ordered that Defendant Trejo’s motion to set aside default judgment (ECF No.

2    47) is denied.

3

4          DATED THIS 18th day of November 2019.

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                               6
